Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is response to original filings submitted on 7/14/2020. Claims 1-20 cancelled. Claims 21-40 new and pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21, 31 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,762,217 and 217’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: 
(16/928832) A method comprising: generating, by a second node computer, a smart contract indicating that an ordered set of interactions will take place in response to an ordered set of events; in response to a first event of the ordered set of events, generating, by the second node computer, a first data package for a first interaction of the ordered set of interactions, wherein the smart contract indicates that the first interaction will take place in response to the first event; transmitting, by the second node computer, the first data package to an administrative node computer, wherein the administrative node computer generates a first block for a blockchain, the first block including the first data package; in response to a second maps to (217’) receiving, by an administrative node computer, a smart contract indicating that an ordered set of interactions will take place in response to an ordered set of events; in response to a first event of the ordered set of events, transmitting, by the administrative node computer, to a second node computer, an instruction to generate a first data package for a first interaction of the ordered set of interactions, wherein the smart contract indicates that the first interaction will take place in response to the first event; receiving, by the administrative node computer, from the second node computer, the first data package for the first interaction; generating, by the administrative node computer, a first block for a blockchain, the first block including the first data package for the first interaction; generating, by the administrative node computer, a digital signature for the first data package; transmitting, by the administrative node computer, the first data package and the digital signature to a third node computer, wherein the third node computer verifies the digital signature of the first data package and an authenticity of the first data package; in response to a second event of the ordered set of events, transmitting, by the administrative node computer, to the second node computer, an instruction to generate a second data package for a second interaction of the ordered set of interactions, wherein the smart contract indicates that the second interaction will take place in response to the second event; receiving, by the administrative node computer, from the second node computer, the second data package for the second interaction; and generating, by the administrative node computer, a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 31-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wuehler (US Patent Publication No. 2017/0140408) in view of Giordano et al. (US Patent Publication No. 2017/0300627 and Giordano hereinafter).

As to claims 21 and 31, Wuehler teaches a method comprising: 
generating, by a second node computer, a smart contract indicating that an ordered set of interactions will take place in response to an ordered set of events (i.e., …teaches as part of his Abstract the following: “…using smart contract logic associated with the smart contract, determining whether the indicated one or more actions meets a condition of the smart contract, thereby validating the transaction record, and in some embodiments, in response to determining the one or more actions meets the condition of the smart contract, thereby validating the transaction record, initiating rewarding the user with rewards corresponding to the condition.”); 
in response to a first event of the ordered set of events, generating, by the second node computer, a first data package for a first interaction of the ordered set of interactions (i.e. …illustrates in figure fig. 7, figure element 5 that the outputs(i.e., data packages) are sent over to be recorded on the blockchain) in response to an ordered set of event(s)), 

 transmitting, by the second node computer, the first data package to an administrative node computer (i.e. …illustrates in figure fig. 7, figure 5 that the outputs(i.e., data packages) are sent over to be recorded on the blockchain) in response to an ordered set of event(s)), 
wherein the administrative node computer generates a first block for a blockchain (i.e., …teaches in par. 0079 the following: “The outputs of the transaction are also recorded on the block chain, which provides visibility and accountability into the operation of the smart contract.”), 
the first block including the first data package (i.e., …teaches in par. 0079 the following: “The outputs of the transaction are also recorded on the block chain, which provides visibility and accountability into the operation of the smart contract.”); 
in response to a second event of the ordered set of events (i.e., …teaches in par. 0082 the following: “system receives a second transaction record including second input data indicating one or more second actions taken by the user.”.), 
generating, by the second node computer, a second data package for a second interaction of the ordered set of interactions (i.e., …teaches in par. 0082 the following: “system receives a second transaction record including second input data indicating one or more second actions taken by the user.”.), 
wherein the smart contract indicates that the second interaction will take place in response to the second event (i.e. …teaches in par. 0082 the following: “the system receives a second transaction 
and transmitting, by the second node computer, the second data package to the administrative node computer (i.e. …illustrates in figure fig. 7, figure 5 that the outputs(i.e., data packages) are sent over to be recorded on the blockchain)), 
wherein the administrative node computer creates a second block for the blockchain, the second block including the second data package (i.e., …teaches in par. 0079 the following: “The outputs of the transaction are also recorded on the block chain, which provides visibility and accountability into the operation of the smart contract…”).

Wuehler does not expressly teach: administrative node computer.
 	In this instance the examiner notes the teachings of prior art reference Giordano. 
Giordano illustrates in figure 3 a administration entity associated with smart contracts.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano above allows a system to provide comprehensive smart contract management and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wuehler's system will obtain the capability to provide enhanced smart contract execution. 

As to claims 22 and 32, the system of Wuehler and as applied to claims 21 and 31 above teaches smart contracts, specifically Wuehler teaches a method of claim 21, wherein the smart contract indicates that each interaction in the ordered set of interactions corresponds to an event in the ordered set of events (i.e., …teaches as part of his Abstract the following: “; using smart contract logic associated with the smart contract, determining whether the indicated one or more actions meets a condition of the smart contract, thereby validating the transaction record, and in some embodiments, in response to determining the one or more actions meets the condition of the smart contract, thereby validating the transaction record, initiating rewarding the user with rewards corresponding to the condition.”. …further illustrates in figure 5, figure element 570 ordered logic), 
and wherein the smart contract indicates that each interaction will take place in response to a corresponding event only if the corresponding event occurs within a specific event order (i.e., …teaches as part of his Abstract the following: “; using smart contract logic associated with the smart contract, determining whether the indicated one or more actions meets a condition of the smart contract, thereby validating the transaction record, and in some embodiments, in response to determining the one or more actions meets the condition of the smart contract, thereby validating the transaction record, initiating rewarding the user with rewards corresponding to the condition.”…further illustrates in figure 7 figure element(s) 2, 3, 4 and 5 ordered interaction and specific event responses).

As to claim 23, the system of Wuehler and as applied to claims 21 and 31 above teaches smart contracts, specifically Wuehler does not expressly teach a method of claim 21, further comprising: transmitting, by the second node computer, the smart contract to the administrative node computer, wherein the administrative node computer transmits messages to each computer associated with the ordered set of interactions indicating that an interaction will take place if a certain event takes place.
	In this instance the examiner notes the teachings of prior art reference Giordano. 

With regards to applicant’s claim limitation element of, “wherein the administrative node computer transmits messages to each computer associated with the ordered set of interactions indicating that an interaction will take place if a certain event takes place”, teaches in par. 0088 the following: “an administrator may create one or more fraud detection smart contracts. Because many or all transactions in the network are validated by a rights manager 708, in some implementations, the rights manager 708 may be configured to automatically call the fraud detection smart contract 712 to log transactions. The fraud detection smart contract 712 listens for and stores reports from the rights manager 708 about abnormal activity and triggers events that meet a threshold. When an event is triggered that indicates possible fraud or abnormal activity, an administrator or other user on the network may be notified to prompt further investigation.”.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano above allows a system to provide comprehensive smart contract management and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wuehler's system will obtain the capability to provide enhanced smart contract execution. 

As to claim 24, the system of Wuehler and as applied to claims 21 and 31 above teaches smart contracts, specifically Wuehler does not expressly teach a method of claim 21, further comprising: 

and receiving, by the second node computer, from the administrative node computer, an instruction to generate the second data package for the second interaction, wherein the administrative node computer sent the instruction in response to a notification that the second event has taken place.
In this instance the examiner notes the teachings of prior art reference Giordano. 
With regards to applicant’s claim limitation element of, “receiving, by the second node computer, from the administrative node computer, an instruction to generate the first data package for the first interaction”, Giordano teaches in par. 0088 the following: “To provide such capability, an administrator may create one or more fraud detection smart contracts. Because many or all transactions in the network are validated by a rights manager 708, in some implementations, the rights manager 708 may be configured to automatically call the fraud detection smart contract 712 to log transactions. The fraud detection smart contract 712 listens for and stores reports from the rights manager 708 about abnormal activity and triggers events that meet a threshold. The examiner notes that based on instructions provided by way of the administrator, if fraud is detected by interaction then transaction will be log. The examiner contends that the logging of the transaction creates the data package.”. 
With regards to applicant’s claim limitation element of, “wherein the administrative node computer sent the instruction in response to a notification that the first event has taken place”, teaches in par. 0088 the following: “… When an event is triggered that indicates possible fraud or abnormal activity, an administrator or other user on the network may be notified to prompt further investigation.”.
With regards to applicant’s claim limitation element of, “and receiving, by the second node computer, from the administrative node computer, an instruction to generate the second data package 
With regards to applicant’s claim limitation element of, “wherein the administrative node computer sent the instruction in response to a notification that the second event has taken place”, teaches in par. 0088 the following: “… When an event is triggered that indicates possible fraud or abnormal activity, an administrator or other user on the network may be notified to prompt further investigation.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano above allows a system to provide comprehensive smart contract management and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wuehler's system will obtain the capability to provide enhanced smart contract execution. 

As to claim 25, the system of Wuehler and as applied to claims 21 and 31 above teaches smart contracts, specifically Wuehler does not expressly teach a method of claim 24, wherein the administrative node computer receives the notification that the first event has taken place, verifies that the first event occurred first within the ordered set of events based on the smart contract, 

receives the notification that the second event has taken place, 
verifies that the second event occurred second within the ordered set of events based on the smart contract, 
and determines that the second interaction is to take place in response to the second event based on the smart contract.
In this instance the examiner notes the teachings of prior art reference Giordano. 
With regards to applicant’s claim limitation element of, “wherein the administrative node computer receives the notification that the first event has taken place”, Giordano teaches in par. 067 the following: “in order to activate a doctor's smart contract on the network 200, the doctor may need to submit to the administrator 202 evidence that demonstrates the doctor is who he or she purports to be and that the doctor is licensed to practice medicine. If the administrator 200 approves of the doctor's request to activate a type of doctor smart contract on the network 200, then the administrator 202 may call its respective smart contract 202SC to authorize activation of the doctor's smart contract.” The examiner notes that first event is the doctor seeking a smart contract to be activated.  
With regards to applicant’s claim limitation element of, “verifies that the first event occurred first within the ordered set of events based on the smart contract”, Giordano teaches in par. 067 the following: “in order to activate a doctor's smart contract on the network 200, the doctor may need to submit to the administrator 202 evidence that demonstrates the doctor is who he or she purports to be and that the doctor is licensed to practice medicine. If the administrator 200 approves of the doctor's request to activate a type of doctor smart contract on the network 200, then the administrator 202 may call its respective smart contract 202SC to authorize activation of the doctor's smart contract.”. The examiner notes that the request for activation is the first event. 

With regards to applicant’s claim limitation element of, “receives the notification that the second event has taken place, verifies that the second event occurred second within the ordered set of events based on the smart contract”, teaches in par. 76 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the 
With regards to applicant’s claim limitation element of, “and determines that the second interaction is to take place in response to the second event based on the smart contract”, teaches in par. 76 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the administrator 310 has rights to invoke activations, at stage 5 (322) the rights manager 306 authorizes the factory 304 to activate the physician's smart contract. At stage 6 (324), the factory smart contract 304 activates the physician's smart contract 308. In some implementations, activating a contract enables the contract to be called by the physician 302 and to carry out any operations requested by the physician 302 related to records management events”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano above allows a system to provide comprehensive smart contract management and therefore provides 

As to claim 26, the system of Wuehler and as applied to claims 21 and 31 above teaches smart contracts, specifically Wuehler does not expressly teach a method of claim 25, wherein the notification that the first event has taken place is sent by a third node computer to the administrative node computer, wherein the first interaction is an interaction between the second node computer and the third node computer, wherein the notification that the second event has taken place is sent by a fourth node computer to the administrative node computer, and wherein the second interaction is between the second node computer and the fourth node computer.
In this instance the examiner notes the teachings of prior art reference Giordano. 
With regards to applicant’s claim limitation element of, “wherein the notification that the first event has taken place is sent by a third node computer to the administrative node computer”, Giordano teaches in par. 76 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the administrator 310 has rights to invoke activations, at stage 5 (322) the rights manager 306 authorizes the factory 304 to activate the physician's smart contract. At stage 6 (324), the factory smart contract 304 activates the physician's smart contract 308. In some implementations, activating a contract enables the contract to be called by 
With regards to applicant’s claim limitation element of, “wherein the first interaction is an interaction between the second node computer and the third node computer”, Giordano teaches in par. 067 the following: “in order to activate a doctor's smart contract on the network 200, the doctor may need to submit to the administrator 202 evidence that demonstrates the doctor is who he or she purports to be and that the doctor is licensed to practice medicine. If the administrator 200 approves of the doctor's request to activate a type of doctor smart contract on the network 200, then the administrator 202 may call its respective smart contract 202SC to authorize activation of the doctor's smart contract.”.
With regards to applicant’s claim limitation element of, “wherein the notification that the second event has taken place is sent by a fourth node computer to the administrative node computer”, teaches in par. 76 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the administrator 310 has rights to invoke activations, at stage 5 (322) the rights manager 306 authorizes the factory 304 to activate the physician's smart contract. At stage 6 (324), the factory smart contract 304 activates the physician's smart contract 308. In some implementations, activating a contract enables the contract to be called by 
With regards to applicant’s claim limitation element of, “and wherein the second interaction is between the second node computer and the fourth node computer”, teaches in par. 76 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the administrator 310 has rights to invoke activations, at stage 5 (322) the rights manager 306 authorizes the factory 304 to activate the physician's smart contract. At stage 6 (324), the factory smart contract 304 activates the physician's smart contract 308. In some implementations, activating a contract enables the contract to be called by the physician 302 and to carry out any operations requested by the physician 302 related to records management events”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano above allows a system to provide comprehensive smart contract management and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wuehler's system will obtain the capability to provide enhanced smart contract execution. 

As to claim 27, the system of Wuehler and Giordano as applied to claims 21 and 31 above teaches smart contracts, specifically Wuehler does not expressly teach a method of claim 26, wherein the first event comprises a first task completed by a third user associated with the third node computer, and wherein the second event comprises a second task completed by a fourth user associated with the fourth node computer.
In this instance the examiner notes the teachings of prior art reference Giordano. 
With regards to applicant’s claim limitation element of, “wherein the first event comprises a first task completed by a third user associated with the third node computer”, Giordano teaches in par. 067 the following: “in order to activate a doctor's smart contract on the network 200, the doctor may need to submit to the administrator 202 evidence that demonstrates the doctor is who he or she purports to be and that the doctor is licensed to practice medicine. If the administrator 200 approves of the doctor's request to activate a type of doctor smart contract on the network 200, then the administrator 202 may call its respective smart contract 202SC to authorize activation of the doctor's smart contract.”. 
With regards to applicant’s claim limitation element of, “and wherein the second event comprises a second task completed by a fourth user associated with the fourth node computer”, teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the administrator 310 has rights to invoke activations, at stage 5 (322) the rights manager 306 authorizes the factory 304 to activate the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano above allows a system to provide comprehensive smart contract management and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wuehler's system will obtain the capability to provide enhanced smart contract execution. 

As to claim 33, the system of Wuehler and Giordano as applied to claims 21 and 31 above teaches smart contracts, however Wuehler does not expressly teaches a second node computer of claim 32, wherein the first interaction is an interaction between the second node computer and a third node computer, 
wherein the first event comprises a first task completed by a third user associated with the third node computer, 
wherein the second interaction is an interaction between the second node computer and a fourth node computer, 
and wherein the second event comprises a second task completed by a fourth user associated with the fourth node computer.
In this instance the examiner notes the teachings of prior art reference Giordano. 
With regards to applicant’s claim limitation element of, “wherein the first interaction is an interaction between the second node computer and a third node computer”,  teaches in par. 0076 the 
With regards to applicant’s claim limitation element of, “wherein the first event comprises a first task completed by a third user associated with the third node computer”, teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the administrator 310 has rights to invoke activations, at stage 5 (322) the rights manager 306 authorizes the factory 304 to activate the physician's smart contract. At stage 6 (324), the factory smart contract 304 activates the physician's smart contract 308. In 
With regards to applicant’s claim limitation element of, “wherein the second interaction is an interaction between the second node computer and a fourth node computer”, teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the administrator 310 has rights to invoke activations, at stage 5 (322) the rights manager 306 authorizes the factory 304 to activate the physician's smart contract. At stage 6 (324), the factory smart contract 304 activates the physician's smart contract 308. In some implementations, activating a contract enables the contract to be called by the physician 302 and to carry out any operations requested by the physician 302 related to records management events.”.
With regards to applicant’s claim limitation element of, “and wherein the second event comprises a second task completed by a fourth user associated with the fourth node computer”, teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano above allows a system to provide comprehensive smart contract management and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wuehler's system will obtain the capability to provide enhanced smart contract execution. 

As to claim 34, the system of Wuehler and Giordano as applied to claims 21 and 31 above teaches smart contracts, however Wuehler does not expressly teaches a second node computer of claim 31, wherein the method further comprises: 
receiving, from the administrative node computer, an instruction to generate the first data package for the first interaction in response to the first event; 
and receiving, from the administrative node computer, an instruction to generate the second data package for the second interaction in response to the second event.
In this instance the examiner notes the teachings of prior art reference Giordano. 
With regards to applicant’s claim limitation(s) of, “receiving, from the administrative node computer, an instruction to generate the first data package for the first interaction in response to the 
With regards to applicant’s claim limitation element of, “and receiving, from the administrative node computer, an instruction to generate the second data package for the second interaction in response to the second event”, “teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the administrator 310 has rights to invoke activations, at stage 5 (322) the rights manager 306 authorizes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano above allows a system to provide comprehensive smart contract management and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wuehler's system will obtain the capability to provide enhanced smart contract execution. 

As to claim 35, the system of Wuehler and Giordano as applied to claims 21 and 31 above teaches smart contracts, however Wuehler does not expressly teaches a second node computer of claim 31, wherein the method further comprises: 
receiving a notification that the first event has taken place; 
verifying that the first event occurred first within the ordered set of events based on the smart contract; 
determining that the first interaction is to take place in response to the first event based on the smart contract; 
receiving a notification that the second event has taken place; 
verifying that the second event occurred second within the ordered set of events based on the smart contract; 
and determining that the second interaction is to take place in response to the second event based on the smart contract.
Giordano. 
With regards to applicant’s claim limitation(s) of, “receiving a notification that the first event has taken place”, teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network.”.
With regards to applicant’s claim limitation element of, “verifying that the first event occurred first within the ordered set of events based on the smart contract”, “teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request.”.
With regards to applicant’s claim limitation element of, “determining that the first interaction is to take place in response to the first event based on the smart contract”, teaches in par. 0088 the following: “an administrator may create one or more fraud detection smart contracts. Because many or all transactions in the network are validated by a rights manager 708, in some implementations, the rights manager 708 may be configured to automatically call the fraud detection smart contract 712 to log transactions. The fraud detection smart contract 712 listens for and stores reports from the rights manager 708 about abnormal activity and triggers events that meet a threshold. When an event is triggered that indicates possible fraud or abnormal activity, an administrator or other user on the network may be notified to prompt further investigation.”.

With regards to applicant’s claim limitation element of, “verifying that the second event occurred second within the ordered set of events based on the smart contract”, teaches in par. 0088 the following: “an administrator may create one or more fraud detection smart contracts. Because many or all transactions in the network are validated by a rights manager 708, in some implementations, the rights manager 708 may be configured to automatically call the fraud detection smart contract 712 to log transactions. The fraud detection smart contract 712 listens for and stores reports from the rights manager 708 about abnormal activity and triggers events that meet a threshold. When an event is triggered that indicates possible fraud or abnormal activity, an administrator or other user on the network may be notified to prompt further investigation.”.
With regards to applicant’s claim limitation element of, “and determining that the second interaction is to take place in response to the second event based on the smart contract”, teaches in par. 0088 the following: “an administrator may create one or more fraud detection smart contracts. Because many or all transactions in the network are validated by a rights manager 708, in some implementations, the rights manager 708 may be configured to automatically call the fraud detection smart contract 712 to log transactions. The fraud detection smart contract 712 listens for and stores 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano above allows a system to provide comprehensive smart contract management and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wuehler's system will obtain the capability to provide enhanced smart contract execution. 

As to claim 37, Wuehler teaches a system comprising: a second node computer comprising processor and a computer readable medium, the computer readable medium comprising code, executable by the processor, for implementing a first method comprising: 
generating a smart contract indicating that an ordered set of interactions will take place in response to an ordered set of events(i.e., …teaches as part of his Abstract the following: “…using smart contract logic associated with the smart contract, determining whether the indicated one or more actions meets a condition of the smart contract, thereby validating the transaction record, and in some embodiments, in response to determining the one or more actions meets the condition of the smart contract, thereby validating the transaction record, initiating rewarding the user with rewards corresponding to the condition.”); 
in response to a first event of the ordered set of events, generating a first data package for a first interaction of the ordered set of interactions (i.e. …illustrates in figure fig. 7, figure element 5 that the outputs(i.e., data packages) are sent over to be recorded on the blockchain) in response to an ordered set of event(s)), 

transmitting the first data package to an administrative node computer (i.e. …illustrates in figure fig. 7, figure 5 that the outputs(i.e., data packages) are sent over to be recorded on the blockchain in response to an ordered set of event(s)); 
in response to a second event of the ordered set of events (i.e., …teaches in par. 0082 the following: “system receives a second transaction record including second input data indicating one or more second actions taken by the user.”.), generating a second data package for a second interaction of the ordered set of interactions (i.e., …teaches in par. 0082 the following: “system receives a second transaction record including second input data indicating one or more second actions taken by the user.”.), 
wherein the smart contract indicates that the second interaction will take place in response to the second event (i.e. …teaches in par. 0082 the following: “the system receives a second transaction record including second input data indicating one or more second actions taken by the user. Then, the system re-accesses the distributed ledger and uses the smart contract logic to determine that the actions meet the condition, as represented by block 1040. Finally, as represented by blocks 1050 and 1060, respectively, the system initiates rewarding the user and communicates validation of the transaction record to the block chain network.”.); 

and the administrative node computer comprising processor and a computer readable medium, the computer readable medium comprising code, executable by the processor, for implementing a second method comprising: 
receiving, from the second node computer, the first data package for the first interaction (i.e. …illustrates in figure fig. 7, figure 5 that the outputs(i.e., data packages) are sent over to be recorded on the blockchain) in response to an ordered set of event(s));
generating a first block for a blockchain, the first block including the first data package for the first interaction (i.e., …teaches in par. 0079 the following: “The outputs of the transaction are also recorded on the block chain, which provides visibility and accountability into the operation of the smart contract.”); 
receiving, from the second node computer, the second data package for the second interaction; and generating a second block for the blockchain (i.e., …teaches in par. 0079 the following: “The outputs of the transaction are also recorded on the block chain, which provides visibility and accountability into the operation of the smart contract.”).

Wuehler does not expressly teach: administrative node.
 	In this instance the examiner notes the teachings of prior art reference Giordano. 
Giordano illustrates in figure 3 a administration entity associated with smart contracts.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano 

As to claim 38, the system of Wuehler and as applied to claim 37 above teaches smart contracts, specifically Wuehler does not expressly teach a system of claim 37, wherein the first method further comprises: 
receiving, from the administrative node computer, an instruction to generate the first data package for the first interaction of the ordered set of interactions; 
and receiving, from the administrative node computer, an instruction to generate the second data package for the second interaction of the ordered set of interactions; 
and wherein the second method further comprises: in response to the first event of the ordered set of events, 
transmitting, to the second node computer, the instruction to generate the first data package for the first interaction of the ordered set of interactions; 
and in response to the second event of the ordered set of events, transmitting, to the second node computer, the instruction to generate the second data package for the second interaction of the ordered set of interactions.
In this instance the examiner notes the teachings of prior art reference Giordano. 
With regards to applicant’s claim limitation element of, “receiving, from the administrative node computer, an instruction to generate the first data package for the first interaction of the ordered set of interactions”, Giordano teaches in par. 0088 the following: “To provide such capability, an administrator may create one or more fraud detection smart contracts. Because many or all transactions in the network are validated by a rights manager 708, in some implementations, the rights manager 708 may 
With regards to applicant’s claim limitation element of, “and receiving, from the administrative node computer, an instruction to generate the second data package for the second interaction of the ordered set of interactions”, teaches in par. 88 the following: “To provide such capability, an administrator may create one or more fraud detection smart contracts. Because many or all transactions in the network are validated by a rights manager 708, in some implementations, the rights manager 708 may be configured to automatically call the fraud detection smart contract 712 to log transactions. The fraud detection smart contract 712 listens for and stores reports from the rights manager 708 about abnormal activity and triggers events that meet a threshold.”.
With regards to applicant’s claim limitation element of, “and wherein the second method further comprises: in response to the first event of the ordered set of events”, teaches in par. 0088 the following: “an administrator may create one or more fraud detection smart contracts. Because many or all transactions in the network are validated by a rights manager 708, in some implementations, the rights manager 708 may be configured to automatically call the fraud detection smart contract 712 to log transactions. The fraud detection smart contract 712 listens for and stores reports from the rights manager 708 about abnormal activity and triggers events that meet a threshold. When an event is triggered that indicates possible fraud or abnormal activity, an administrator or other user on the network may be notified to prompt further investigation”.
With regards to applicant’s claim limitation element of, “transmitting, to the second node computer, the instruction to generate the first data package for the first interaction of the ordered set of interactions”, teaches in par. 88 the following: “To provide such capability, an administrator may create one or more fraud detection smart contracts. Because many or all transactions in the network are 
With regards to applicant’s claim limitation element of, “and in response to the second event of the ordered set of events, transmitting, to the second node computer, the instruction to generate the second data package for the second interaction of the ordered set of interactions”, teaches in par. 88 the following: “To provide such capability, an administrator may create one or more fraud detection smart contracts. Because many or all transactions in the network are validated by a rights manager 708, in some implementations, the rights manager 708 may be configured to automatically call the fraud detection smart contract 712 to log transactions. The fraud detection smart contract 712 listens for and stores reports from the rights manager 708 about abnormal activity and triggers events that meet a threshold”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano above allows a system to provide comprehensive smart contract management and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wuehler's system will obtain the capability to provide enhanced smart contract execution. 

As to claim 39 the system of Wuehler and Giordano as applied to claim 37 above teaches smart contracts, specifically Wuehler does not expressly teach a system of claim 37, wherein the smart contract specifies that each interaction in the ordered set of interactions will be triggered only if a corresponding event in the ordered set of events occurs within a specific event order, 

verifying that the first event occurred first within the ordered set of events based on the smart contract; 
determining that the first interaction is to take place in response to the first event based on the smart contract, the first interaction being an interaction between the second node computer and the third node computer; 
receiving, from a fourth node computer, a notification that the second event has taken place, the second event comprising a second task completed by a fourth user associated with the fourth node computer; 
verifying that the second event occurred second within the ordered set of events based on the smart contract; 
and determining that the second interaction is to take place in response to the second event based on the smart contract, the second interaction being an interaction between the second node computer and the third node computer.
In this instance the examiner notes the teachings of prior art reference Giordano. 
With regards to applicant’s claim limitation element of, “wherein the smart contract specifies that each interaction in the ordered set of interactions will be triggered only if a corresponding event in the ordered set of events occurs within a specific event order”, Giordano teaches in par. 067 the following: “in order to activate a doctor's smart contract on the network 200, the doctor may need to submit to the administrator 202 evidence that demonstrates the doctor is who he or she purports to be and that the doctor is licensed to practice medicine. If the administrator 200 approves of the doctor's 
With regards to applicant’s claim limitation element of, “and wherein the second method further comprises: receiving, from a third node computer, a notification that the first event has taken place, the first event comprising a first task completed by a third user associated with the third node computer”, teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the administrator 310 has rights to invoke activations, at stage 5 (322) the rights manager 306 authorizes the factory 304 to activate the physician's smart contract. At stage 6 (324), the factory smart contract 304 activates the physician's smart contract 308. In some implementations, activating a contract enables the contract to be called by the physician 302 and to carry out any operations requested by the physician 302 related to records management events.”.
With regards to applicant’s claim limitation element of, “verifying that the first event occurred first within the ordered set of events based on the smart contract”, teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 
With regards to applicant’s claim limitation element of, “determining that the first interaction is to take place in response to the first event based on the smart contract, the first interaction being an interaction between the second node computer and the third node computer”, teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the administrator 310 has rights to invoke activations, at stage 5 (322) the rights manager 306 authorizes the factory 304 to activate the physician's smart contract. At stage 6 (324), the factory smart contract 304 activates the physician's smart contract 308. In some implementations, activating a contract enables the contract to be called by the physician 302 and to carry out any operations requested by the physician 302 related to records management events.”.

With regards to applicant’s claim limitation element of, “verifying that the second event occurred second within the ordered set of events based on the smart contract”, teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has 
With regards to applicant’s claim limitation element of, “and determining that the second interaction is to take place in response to the second event based on the smart contract, the second interaction being an interaction between the second node computer and the third node computer”, teaches in par. 0076 the following: “After the new physician's smart contract 308 is created, the physician may apply with an administrator 310 to have his or her contract 308 activated on the network. The administrator 310 may require proof from the physician 302, for example, of the physician's identity and that the physician is a licensed medical practitioner such that the physician's smart contract would be appropriate for the physician 302. If the physician's application is approved, then at stage 4 (320), the administrator 310 calls the factory smart contract 304 to activate the physician's smart contract 308. The factory smart contract 304 can then automatically call the rights manager 306 to verify that the administrator 310 has rights to invoke an activation request. Because the administrator 310 has rights to invoke activations, at stage 5 (322) the rights manager 306 authorizes the factory 304 to activate the physician's smart contract. At stage 6 (324), the factory smart contract 304 activates the physician's smart contract 308. In some implementations, activating a contract enables the contract to be called by the physician 302 and to carry out any operations requested by the physician 302 related to records management events.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler with the teachings of Giordano by including the feature of central administrator entity. Utilizing central administrator entity as taught by Giordano . 

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wuehler in view of Giordano as applied to claims 21 and 31 above and further in view of Surcouf et al. (US Patent Publication No. 2018/0032383 and Surcouf hereinafter).

As to claim 28, the system of Wuehler and Giordano as applied to claims 21 and 31 above teaches smart contracts, however neither reference expressly teaches a method of claim 21, 
wherein the administrative node computer generates a digital signature for the first data package; 
and the administrative node computer transmits the first data package and the digital signature to a third node computer, 
wherein the third node computer verifies the digital signature for the first data package and an authenticity of the first data package.
In this instance the examiner notes the teachings of prior art reference Surcouf. 
With regards to applicant’s claim limitation(s) of, “wherein the administrative node computer generates a digital signature for the first data package”, Surcouf teaches in par. 0038 the following: “signing the transaction data includes generating a hash of the transaction data, and generating a digital signature by signing the hash.”.
	With regards to applicant’s claim limitation element of, “and the administrative node computer transmits the first data package and the digital signature to a third node computer”, Surcouf illustrates in figure 1, figure element(s) 140, 142, and 144 illustrated the data being sent with the digital signature.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler and Giordano with the teachings of Surcouf by including the feature of digital data (i.e., data package) signatures. Utilizing digital data (i.e., data package) signatures as taught by Surcouf above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Wuehler and Giordano will obtain the capability to provide enhanced data security. 

As to claim 29, the system of Wuehler and Giordano as applied to claims 21 and 31 above teaches smart contracts, however neither reference expressly teaches a method of claim 21, further comprising: 
generating, by the second node computer, a digital signature for the first data package; 
and transmitting, by the second node computer, the digital signature for the first data package to the administrative node computer, 
wherein the second block includes the digital signature.
In this instance the examiner notes the teachings of prior art reference Surcouf. 
With regards to applicant’s claim limitation(s) of, “generating, by the second node computer, a digital signature for the first data package”, Surcouf teaches in par. 0038 the following: “signing the 
With regards to applicant’s claim limitation element of, “and transmitting, by the second node computer, the digital signature for the first data package to the administrative node computer”, Surcouf illustrates in figure 1, figure element(s) 140, 142, and 144 illustrated the data being sent with the digital signature”.
With regards to applicant’s claim limitation element of, “wherein the second block includes the digital signature”, Surcouf teaches in par. 0047 the following: “receives transaction data that has been cryptographically signed with the private key can verify the authenticity of the digital signature by retrieving the public key from the distributed ledger”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler and Giordano with the teachings of Surcouf by including the feature of digital data (i.e., data package) signatures. Utilizing digital data (i.e., data package) signatures as taught by Surcouf above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Wuehler and Giordano will obtain the capability to provide enhanced data security. 

Claims 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wuehler in view of Giordano as applied to claims 21 and 31 above and further in view of Kravitz (US Patent Publication No. 2017/0178127).

As to claim 30, the system of Wuehler and Giordano as applied to claims 21 and 31 above teaches smart contracts, however neither reference expressly teaches a method of claim 21, further 
In this instance the examiner notes the teachings of prior art reference Kravitz. 
With regards to applicant’s claim limitation(s) of, “generating, by the second node computer, a digital signature for the smart contract using a private key”, teaches in par. 0036 the following: “the private key used to digitally sign the original smart contract, i.e., the smart contract between Entity 1 and Entity 2”.
With regards to applicant’s claim limitation element of, “and transmitting, by the second node computer, the digital signature for the smart contract to the administrative node computer”, teaches in par. 0038 the following: “entity that performs decryption to expect the signature of a next or follow-on transaction (e.g., smart contract) to be verifiable using the public key that matches the function of a public key incorporated currently”.
With regards to applicant’s claim limitation element of, “wherein the administrative node computer obtains an additional digital signature for the smart contract from a first node computer“ , teaches in par. 0038 the following: “the private key used to sign the immediate transaction (e.g., smart contract)…”.
With regards to applicant’s claim limitation element of, “wherein the first node computer generated the additional digital signature using an additional private key”, teaches in par. 0038 the following: “the private key used to sign the immediate transaction (e.g., smart contract)…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler and Giordano with the teachings of Kravitz 

As to claim 36, the system of Wuehler and Giordano as applied to claims 21 and 31 above teaches smart contracts, however neither reference expressly teaches a second node computer of claim 31, wherein the method further comprises: 
generating a first digital signature for the smart contract using a private key associated with the second node computer; 
transmitting smart contract and the first digital signature for the smart contract to the administrative node computer; 
generating a second digital signature for the first data package, the second digital signature being generated using the private key associated with the second node computer; 
and transmitting the second digital signature for the first data package to the administrative node computer.
In this instance the examiner notes the teachings of prior art reference Kravitz. 
With regards to applicant’s claim limitation(s) of, “generating a first digital signature for the smart contract using a private key associated with the second node computer”, teaches in par. 0036 the following: “the private key used to digitally sign the original smart contract, i.e., the smart contract between Entity 1 and Entity 2”.
With regards to applicant’s claim limitation element of, “transmitting smart contract and the first digital signature for the smart contract to the administrative node computer”, teaches in par. 0038 
With regards to applicant’s claim limitation element of, “generating a second digital signature for the first data package, the second digital signature being generated using the private key associated with the second node computer“, teaches in par. 0038 the following: “the private key used to sign the immediate transaction (e.g., smart contract)…”.
With regards to applicant’s claim limitation element of, “and transmitting the second digital signature for the first data package to the administrative node computer”, teaches in par. 0038 the following: “entity that performs decryption to expect the signature of a next or follow-on transaction (e.g., smart contract) to be verifiable using the public key that matches the function of a public key incorporated currently”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wuehler and Giordano with the teachings of Kravitz by including the feature of smart contract digital signatures. Utilizing smart contract digital signatures as taught by Kravtiz above allows a system to provide comprehensive contract security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Wuehler and Giordano will obtain the capability to provide enhanced contract integrity. 
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  “generating a first digital signature for the smart contract using a first private key associated with the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRYAN F WRIGHT/Examiner, Art Unit 2497